Opinion by
Judge Crumlish, Jr.,
City of Bethlehem (Appellant) seeks review of an award of an arbitrator pursuant to Pa. R.J.A. No. 2101. Appellant alleges that it “does not possess the legal authority to include a provision in the collective bargaining agreement requiring that all unresolved disputes under the terms of the collective bargaining agreement be submitted to arbitration” and “[e]ven if the Arbitrator had jurisdiction to render his award, the same did not draw its essence from the basic agreement.”
In Pennsylvania Turnpike Commission v. Sanders & Thomas, 461 Pa. 420, 426, 336 A.2d 609, 612-13 (1975), Justice Pomeroy wrote, in discussing a similar situation to Appellant’s first contention, “the Commission so agreed [to arbitrate in accordance with the collective bargaining agreement], that it cooperated in the naming of arbitrators and that it participated fully in the arbitration hearings, all without any suggestion that the proceeding was in any way *594questionable, it [the Commission] now seeks to vacate the award on the ground that the proceeding was a nullity and the award void. . . . [L]ike the Commonwealth Court, we reject it.”1
Justice Pomeroy later wrote in International Brotherhood of Firemen and Oilers, AFL-CIO Local 1201 v. School District of Philadelphia, Pa. , , 350 A.2d 804, 808 (1976):
Recently we held, construing this section, that the Act of 1927 is applicable to contracts to which the Commonwealth and. its agencies, instrumentalities, and political subdivisions are parties and which contain general agreements to arbitrate disputes without reference to any statutory remedy. Since the School District is an agency of the Legislature, the collective bargaining agreement before us appears to qualify under this test.
While these cases are not direct precedent, their logic and course are unmistakable. In addition, far from forbidding arbitration, the General Assembly requires it. For Appellant now to argue that it does not possess the legal authority to arbitrate and if it did, would constitute an unlawful delegation of au*595thority, is not only as Appellee Union contends “unconsionable” bnt inconsistent with the position, of the law today.
Appellant’s second contention that the award did not draw its essence from the basic agreement is equally without merit.
The award of an arbitrator will be sustained “so long as it draws its essence from the collective bargaining agreement.” United Steelworkers of America v. Enterprise Wheel and Car Corp., 363 U.S. 593, 597 (1960).
As President Judge Bowman wrote in Brownsville Area School District v. Brownsville Education Association, 26 Pa. Commonwealth Ct. 241, 363 A.2d 860 (1976):
‘In. Ludwig Honold Mfg. Co. v. Fletcher, 405 F.2d 1123 (3rd Cir. 1969), the “essence test” enunciated in United Steelworkers was explained as follows: “ [A] labor arbitrator’s award does ‘draw its essence from the collective bargaining agreement’ if the interpretation can in any rational way be derived from the agreement, viewed in the light of its language, its context, and any other indicia of the parties’ intention; only where there is a manifest disregard of the agreement, totally unsupported by principles of contract construction and the law of the shop, may a reviewing court disturb the award.” (p. 1128) (Emphasis added.)’ Teamsters Local 77 v. Pennsylvania Turnpike Commission, 17 Pa. Commonwealth Ct. 238, 241-42, 331 A.2d 588 (1975). See also County of Franklin v. AFSCME, 21 Pa. Commonwealth Ct. 379, 346 A.2d 845 (1975).
Our review of the record indicates the award of the arbitrator is founded upon the agreement. Teamsters, supra.
Therefore, we must
*596Order
And Now, this 17th day of December, 1976, the award of the arbitrator dated April 12, 1976, is hereby affirmed.

 Pursuant to Section 401(a)(2) of The Appellate Court Jurisdiction Act of 1970, P.L. 673, as amended, 17 P.S. §211.401 (a) (2), this Court had initially decided the case. Judge Rogers’ thorough discussion of the Sanders ease can be found at 12 Pa. Commonwealth Ct. 145, 316 A.2d 127 (1974).
7 The Act of 1927 is not applicable to contracts for personal services. See §1 of the Act, 5 P.S. §161. This Court has held, however, that a collective bargaining agreement between an employer and a labor union representing its employees is generally not a. contract for personal services because ‘no one has a job by reason of it and no obligation to any individual ordinarily comes into existence from it. alone.’ Amalgamated Assoc. of Street, Electric Railway and Motor Coach Employes of America v. Pittsburgh Railways Co., 393 Pa. 219, 223-24, 142 A.2d 734, 736 (1958). (Citations omitted.)